Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  Case No. . ___________________


  VICTOR J. COOK, individually and as the
  Current Members’ Representative of
  AltPay Holdings, LLC,

         Plaintiffs,
                                                                 JURY TRIAL DEMANDED
  vs.

  COINSQUARE LTD.,

        Defendant.
  __________________________________________/

                                            COMPLAINT

         Victor J. Cook, individually and as the Current Members’ Representative of AltPay

  Holdings, LLC (as defined herein) (“Plaintiffs”), for their Complaint against Coinsquare Ltd.

  (“Coinsquare”), state as follows:

                                          INTRODUCTION

         1.      This dispute involves Coinsquare’s fraudulent misrepresentations or omissions to

  Plaintiffs, the Class B members of AltPay Holdings, LLC (“AltPay”), that caused them to enter

  into a series of agreements and related transactions whereby, among other things, they obtained

  the right to exchange their membership interests in AltPay for common shares of Coinsquare.

         2.      Unbeknownst to Plaintiffs at the time they entered into these transactions,

  Coinsquare and its then key executives were engaged in illegal conduct that, in 2020, led to

  Coinsquare entering into a settlement agreement with the Ontario Securities Commission that, as

  explained below, related to Coinsquare’s market manipulation, misleading statements to

  investors, and a reprisal against an internal whistleblower.



                                                   1
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 2 of 12




                                                PARTIES

         3.      Victor J. Cook (“Cook”) is an individual residing in West Palm Beach, Florida.

         4.      Cook is the Chief Technology Officer of AltPay, and pursuant to the “Contribution

  Agreement dated as of July 2, 2019 among Coinsquare ATM Network Ltd. and AltPay Holdings,

  LLC and the Other Parties Named Herein” (the “Contribution Agreement”), Cook is the “Current

  Members’ Representative” authorized to take certain action on behalf of the “Current Members”

  (those persons listed in Annex I to the Contribution Agreement).

         5.      Defendant Coinsquare is a Canadian corporation based in Toronto, Canada.

  Coinsquare operates a crypto asset trading platform that facilitates the buying and selling of

  crypto assets, including bitcoin, litecoin and ether. Coinsquare is a publicly-traded company

  listed on the Toronto Stock Exchange.

                                   JURISDICTION AND VENUE

         6.      The claims herein involve, in part, domestic transactions involving the conversion

  of Plaintiffs’ membership units in AltPay, a Florida limited liability company, to non-voting

  Class B Units, which included a right to exchange those membership units for shares of

  Coinsquare.

         7.      The claims herein are brought pursuant to the Federal Securities Act of 1933

  (“1933 Act”), and jurisdiction is conferred by § 27 of the Federal Securities Exchange Act of

  1934 (“1934 Act”), and 28 U.S.C. § 1331. The claims asserted herein arise under § 10(b) of the

  1934 Act and SEC Rule 10b-5.

         8.      This Court has jurisdiction over Coinsquare because it is a corporation that has

  sufficient minimum contacts with this District so as to render the exercise of jurisdiction by the

  Court permissible under traditional notions of fair play and substantial justice.




                                                   2
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 3 of 12




          9.      Venue is proper in this District pursuant to § 27 of the 1934 Act and 28 U.S.C. §

  1391, as many of the false and misleading statements alleged in this Complaint were made or

  issued in this District and the transactions at issue occurred, in part, in this District.

          10.     In connection with the acts alleged in this complaint, Coinsquare, directly or

  indirectly, used the means and instrumentalities of interstate commerce, including, but not

  limited to, the mail and interstate telephone communication.

                                      FACTUAL ALLEGATIONS

                                 The Coinsquare/AltPay Transaction

          11.     AltPay Holdings LLC (“AltPay”) is a Florida limited liability company in which

  Cook and the other Current Members are members.

          12.     On July 2, 2019, Coinsquare entered into a complex transaction with AltPay and

  Plaintiffs whereby, among other things, AltPay issued 136,183 new Class A Units in AltPay to

  Coinsquare, and converted Plaintiffs’ membership interests in AltPay to non-voting Class B

  Units. As part of this transaction, Plaintiffs received the right to exchange their Class B Units

  into an equal number of Coinsquare common shares (the “Exchange Rights”).

          13.     The transaction included three interrelated agreements – an Investor Agreement,

  the Contribution Agreement (entered into by a wholly-owned U.S. Coinsquare subsidiary), and a

  Third Amended and Restated Operating Agreement of AltPay (“Operating Agreement”)

  (collectively, the “Transaction Documents”).

          14.     The Investor Agreement specifically notes that “the covenants and agreements of

  the parties hereunder were a material inducement for the other party to enter into the

  Contribution Agreement and the AltPay Restated Operating Agreement (as defined below) and

  to perform their obligations thereunder.” (Investor Agreement, second WHEREAS clause.)




                                                      3
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 4 of 12




         15.     In connection with its granting of the Exchange Rights, Coinsquare issued a Form

  D, which it used to file a notice of an exempt offering of securities with the U.S. Securities and

  Exchange Commission.

         16.     Transfer of the Exchange Rights to Plaintiffs occurred, in relevant part, in the

  U.S.

                 Coinsquare’s Fraudulent Representations and Omissions to Plaintiffs.

         17.     As part of its due diligence in connection with this transaction, AltPay and

  Plaintiffs requested certain information from Coinsquare.

         18.     For example, AltPay requested and received data regarding the trading volume

  that occurred on the Coinsquare platform. Coinsquare provided certain information that, as

  explained below, failed to disclose that it was engaging in illegal manipulation of trading volume

  on the Coinsquare platform. Coinsquare also otherwise disclosed trading volume data that it

  knew was false or did not accurately represent the true trading volume on the Coinsquare

  platform.

         19.     Additionally, in the spring of 2019, Coinsquare’s then-CEO Cole Diamond (who

  was later forced to step down by regulatory authorities) told Cook in a telephone call that

  Coinsquare’s trading volume was in the top 100 of worldwide exchanges. As explained below,

  this was false, as Coinsquare’s trading volume was illegally inflated through a process known as

  “wash trading.”1

         20.     At no time during the discussions that led up to the transaction did Coinsquare or

  any of its representatives disclose that Coinsquare was engaged in illegal and other wrongful




  1
   Wash trading is a form of market manipulation in which the same financial instrument is
  simultaneously sold and bought to create misleading, artificial volume in the marketplace.

                                                   4
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 5 of 12




  conduct that either was or would soon become the subject of an investigation by the Ontario

  Securities Commission.

         21.     In fact, Coinsquare made numerous representations and warranties to the contrary.

         22.     For example, in the Investor Agreement to which Plaintiffs and Coinsquare are

  parties, Coinsquare made the following representation to Plaintiffs:

         “[S]ince December 31, 2018, the Company has conducted the Business only in the
         Ordinary Course of Business, and without limiting the generality of the foregoing
         there has not been . . . any change, condition, event or occurrence that has had or
         would reasonably be expected to have. individually or in the aggregate, a Material
         Adverse Effect.”

  (Investor Agreement § 8.7(a).)

                  Coinsquare Admits to Violations of Ontario Securities Laws and
                                   Other Unlawful Conduct.

         23.     On July 21, 2020, the Ontario Securities Commission (“OSC”) announced a

  Settlement Agreement with Coinsquare and three of its executives: Cole Diamond, Virgile

  Rostand and Felix Mazer (the “OSC Settlement”).

         24.     The OSC Press Release announcing the OSC Settlement includes the following

  quote from the Director of the Enforcement Branch:

         “Despite several employees raising concerns about inflated trading volumes,
         Coinsquare not only stuck with the practice, but lied to investors about it and
         retaliated against a whistleblower.”

         25.     A true and correct copy of the 50-page OSC Settlement is attached hereto as

  Exhibit A.

         26.     The OSC Settlement includes the following admissions of wrongful conduct:

         (a) Coinsquare admits that it engaged in market manipulation through the reporting
         of inflated trading volumes;

         (b) Coinsquare admits that it misled its clients about trading volumes and Diamond
         and Rostand admit to authorizing, permitting or acquiescing in this conduct; and



                                                  5
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 6 of 12




          (c) Coinsquare admits to taking a reprisal against an internal whistleblower and
          Diamond admits to authorizing, permitting or acquiescing in this conduct.

  (OSC Settlement ¶ 3.)

          27.    The OSC Settlement states that “[b]etween July 2018 and December 2019,

  Coinsquare inflated its trading volumes by reporting fake or ‘wash’ trades representing over 90%

  of its reported trading volume.” (Id. ¶ 4.)

          28.    It further states that “Diamond, Coinsquare’s CEO, directed that Coinsquare

  inflate its reported trading volumes. At Diamond’s direction, [Virgile] Rostand, Coinsquare’s

  founder and President, wrote the algorithm to inflate Coinsquare’s trading volume.” (Id. ¶ 5.)

          29.    “Despite several Coinsquare employees raising concerns about inflated trading

  volumes, Coinsquare stuck with the practice.” (Id. ¶ 6.)

          30.    As explained in the OSC Settlement, this led to the following:

          (a) Coinsquare misleading clients and members of the public who raised suspicions
          that Coinsquare was reporting inflated trading volumes;

          (b) Coinsquare concealing the inflated trading volumes from Staff; and

          (c) Coinsquare taking a reprisal against an employee whistleblower for repeatedly
          raising concerns internally about Coinsquare inflating its reported trading volumes.

  (Id.)

          31.    The OSC Settlement states that:

          Coinsquare inflated the trading volumes on the Coinsquare Platform through
          reporting “wash” trades representing over 90% of its reported trading volume
          between July 2018 and December 2019. Diamond directed that Coinsquare engage
          in this activity and Rostand developed and implemented the algorithm that made it
          happen. Coinsquare misled clients about its trading volumes including when
          questioned about the suspicious trading activity.

  (Id. ¶ 14.)

          32.    The OSC Settlement further states that:




                                                   6
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 7 of 12




          Coinsquare made misleading statements, including in responses to posts on
          Reddit.com about the significant increase in reported trading volumes on the
          Coinsquare Platform.

  (Id. ¶ 20.)

          33.       As part of the OSC Settlement, Diamond and Rostand agreed to resign from their

  positions at Coinsquare and paid administrative penalties of $1 million and $900,000,

  respectively. The OSC Settlement also banned Diamond and Rostand from acting as registrants

  and directors or officers of a registrant for three years.

          34.       The OSC Settlement further banned them from acting as directors or officers of

  other market participants for three and two years, respectively. The bans further prohibit

  Diamond and Rostand from influencing the management of the Coinsquare platform for at least

  three years.

          35.       The OSC Settlement explains that:

          In early 2019, Coinsquare Capital Markets submitted applications for registration
          as an investment dealer and to operate an Alternative Trading System with the
          Commission and the Investment Industry Regulatory Organization of Canada
          (IIROC). Coinsquare failed to disclose that it was engaging in wash trading to Staff,
          including during an on-site pre-registration review at Coinsquare’s offices between
          March 15 and March 19, 2019.

  (Id. ¶¶ 26-27.)

          36.       The OSC Settlement found as follows:

          By inflating the reported trading volumes on the Coinsquare Platform, Coinsquare
          engaged in a course of conduct that it knew or reasonably ought to have known
          resulted in or contributed to a misleading appearance of trading activity in a
          security, derivative and/or underlying interest of a derivative, contrary to paragraph
          126.1(1)(a) of the [Ontario Securities] Act.

  (Id. ¶ 33.)

          37.       The OSC Settlement further found the following:




                                                     7
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 8 of 12




          Coinsquare falsely represented that this trading volume was an accurate reflection
          of the trading activity on the Coinsquare Platform. In doing so, Coinsquare made
          statements about its trading volumes that were untrue and omitted information
          necessary to prevent the statements from being false or misleading.

  (Id. ¶ 34.)

          38.     The OSC Settlement explained that “[t]he trading volume on a platform is a factor

  that a reasonable investor would consider relevant in deciding whether to enter into or maintain a

  trading relationship.” (Id. ¶ 36.)

          39.     The OSC Settlement also found that “between December 2014 and December

  2019, Coinsquare reported additional noneconomic, internal trades valued at approximately

  112,000 bitcoins.” (Id. ¶ 52.) “These trades had no economic substance and involved no change

  in beneficial or legal ownership over any assets.” (Id.)

          40.     The OSC Settlement includes other substantial relief against Coinsquare and its

  then-executives, including substantial monetary payments and certain bans regarding its then-

  executives.

                                   Coinsquare’s Wrongful Conduct

          41.     The false representations or omissions described above were materially false and

  misleading, and relied on by Plaintiffs in deciding to obtain the Exchange Rights to common

  shares of Coinsquare.

          42.     With respect to Coinsquare’s omissions, prior to entering into the Transaction

  Documents, Coinsquare should have disclosed that it engaged in the unlawful conduct set forth

  in the OSC Settlement, much of which occurred prior to July 2, 2019, the date on which the

  parties entered into the Transaction Documents.




                                                    8
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 9 of 12




         43.     The facts that Coinsquare should have disclosed, but failed to disclose, to

  Plaintiffs prior to entering into the Transaction Documents were not publicly available or

  otherwise reasonably ascertainable by Plaintiffs.

         44.     Coinsquare acted with scienter in that Coinsquare knew that its statements or

  omissions were materially false and misleading at the time they were made; Coinsquare knew

  that such statements or omissions would be directly material or relevant to Plaintiffs; and

  Coinsquare knowingly and substantially participated or acquiesced in the making of such

  statements or omissions.

         45.     On or about July 2, 2019, Cole Diamond executed the Investor Agreement as

  CEO of Coinsquare Ltd. and executed the Contribution Agreement as CEO of Coinsquare ATM

  Network Ltd.

         46.     Coinsquare made these false representations or omissions during the same time

  Coinsquare was knowingly engaged in illegal market manipulation and wash trading.

         47.     Coinsquare had the motive and opportunity to commit fraud, as confirmed by the

  OSC Settlement.

         48.     A reasonable person would attach importance to the omission of this information

  in determining whether to obtain a right to shares of Coinsquare.

         49.     Coinsquare was of course aware of its wrongful conduct detailed and admitted in

  the OSC Settlement, and in failing to disclose this information, acted with the intent to deceive,

  manipulate, or defraud, or alternatively with severe recklessness.

                                          Plaintiffs’ Losses

         50.     In connection with their Exchange Rights, Plaintiffs had a right to exchange their

  AltPay units for an equal number of shares in Coinsquare.




                                                   9
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 10 of 12




          51.     Plaintiffs were entitled to exchange their AltPay units for a greater number of

   shares upon the achievement of certain milestones, which have been deemed met.

          52.     At the time the parties entered into the Transaction Documents, Coinsqaure

   provided AltPay with a capitalization table that showed 28,750,763 fully diluted Coinsquare

   shares. At that time, the parties assigned an agreed value to Coinsquare shares of USD $15.22

   per share. This would result in a valuation of Coinsquare of $446,211,841.76.

          53.     As a direct result of Coinsquare’s conduct as described in the OSC Settlement,

   which conduct Coinsquare was aware of at the time the parties entered into the Transaction

   Documents, Coinsquare’s valuation has fallen by approximately $200 million. As result, the

   Exchange Rights have lost substantial value.

          54.     Had Coinsquare disclosed its misconduct prior to the Transaction Documents, and

   not made false misrepresentations or omissions, Plaintiffs would not have entered into the

   Transaction Documents.

          55.     Additionally, as a direct consequence of AltPay’s connection with Coinsquare,

   AltPay has lost customers. Certain customers have informed AltPay that they will no longer do

   business with AltPay due to its connection with Coinsquare. As a result, Plaintiffs’ existing units

   in AltPay have lost substantial value.

          56.     These losses are presently in the tens of millions of dollars, and are ongoing.

                                            COUNT I
        Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder

          57.     Plaintiffs hereby incorporate Paragraphs 1 through 56 as if fully set forth herein.

          58.     Coinsquare made and disseminated the false statements or omissions specified

   above, which they knew or deliberately disregarded were misleading in that they contained




                                                   10
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 11 of 12




   misrepresentations and failed to disclose material facts necessary in order to make the statements

   made, in light of the circumstances under which they were made, not misleading.

           59.         Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they (i)

   employed devices, schemes, and artifices to defraud; (ii) made untrue statements of material fact

   and/or omitted to state material facts necessary to make the statements not misleading; and (iii)

   engaged in acts, practices, and a course of business which operated as a fraud and deceit upon

   those who purchased or otherwise acquired the Company’s securities or rights to acquire those

   securities.

           60.         Plaintiffs suffered damages in that, in reliance on the integrity of the market and

   Coinsquare’s false representations and omissions, they acquired the Exchange Rights at an

   artificially inflated cost. Plaintiffs would not have entered into the Transaction Documents and

   acquired the Exchange Rights if they had been aware that the cost of doing so was artificially

   and falsely inflated by Coinsquare’s false representations or omissions.

           61.         Additionally, as a direct result of Plaintiffs’ false representations or omissions, the

   value of their Exchange Rights has substantially decreased, and Plaintiffs have suffered

   additional damage as a direct consequence of Coinsquare’s fraudulent representations and

   omissions.

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their

   favor as follows:

           (a)         Awarding Plaintiffs actual and consequential damages in an amount to be proven

           at trial;

           (b)         Awarding pre- and post-judgment interest, attorney’s fees, and costs of suit as

           permitted by law; and

           (c)         Awarding Plaintiffs all further relief this Court deems just.

                                                         11
Case 9:21-cv-80692-DMM Document 1 Entered on FLSD Docket 04/09/2021 Page 12 of 12




   Dated: April 9, 2021              Respectfully submitted,


                                     By: Gavin C. Gaukroger_________
                                     Charles H. Lichtman (Fla. Bar No. 501050)
                                     clichtman@bergersingerman.com
                                     Gavin C. Gaukroger (Fla. Bar No. 76849)
                                     ggaukroger@bergersingerman.com
                                     BERGER SINGERMAN LLP
                                     350 East Las Olas Boulevard, Suite 1000
                                     Fort Lauderdale, FL 33301
                                     Telephone: (954) 525-9900

                                            and

                                     Steven P. Blonder (Pro Hac Vice Pending)
                                     sblonder@muchlaw.com
                                     Jason M. Rosenthal (Pro Hac Vice Pending)
                                     jrosenthal@muchlaw.com
                                     MUCH SHELIST, P.C.
                                     191 N. Wacker Drive, Suite 1800
                                     Chicago, Illinois 60606
                                     Telephone: (312) 521-2000

                                     Attorneys for Plaintiffs




                                       12

                                                                             11864245_1
